Order denying petitioners’ motion for peremptory orders of mandamus to compel defendants to discontinue services of dump laborers who were continued in the operation of the refuse incinerators which were surrendered to the city by the Brooklyn Ash Removal Company on January 9, 1934, and to make appointments to such positions from eligible lists prepared on February 14, 1935, unanimously reversed, with twenty dollars costs and disbursements, and the motion granted. No opinion. Settle order on notice. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Townley, JJ.